 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of March 22, 2017, by and between Sequential
Brands Group, Inc., a Delaware corporation (the “Company”), and Karen Murray
(the “Executive”).

 

WITNESSETH

 

WHEREAS, the Executive possesses experience in the apparel industry and brand
licensing industry and has knowledge, experience and expertise concerning the
type of business and operations to be conducted by the Company; and

 

WHEREAS, the Company desires to employ the Executive as the Chief Executive
Officer of the Company, and the Executive desires to be so employed by the
Company, in each case, upon the terms and subject to the conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1.       Engagement of Executive; Duties. During the Term (as hereinafter
defined in Section 3 below), the Executive shall have the title of Chief
Executive Officer of the Company reporting to the Company’s Board of Directors
(the “Board”). The Executive will have such responsibilities, duties, and
authority customarily associated with the position of Chief Executive Officer.
In connection with her employment by the Company, the Executive shall be based
in the greater New York metropolitan area.

 

2.       Time. The Executive will devote substantially all of her working hours
to her duties hereunder and towards the overall success of the business of the
Company, including but not limited to, strategic direction, execution and
implementation of business plans, developing and achieving budget targets, and
overall business growth of the Company, provided that nothing contained herein
shall be deemed to restrict the Executive from engaging in charitable,
religious, civic or community activities, or from serving on the boards of
directors of, or otherwise having involvement with, non-profit organizations
and, with the consent of the Board (such consent not to be unreasonably
withheld, delayed or conditioned), other for-profit companies which do not
compete with the Company, provided that such activities do not materially
interfere with Executive’s duties and responsibilities under this Agreement.

 

3.       Term. The Executive’s employment hereunder shall commence on April 3,
2017 (the “Effective Date”) and shall continue through March 31, 2020 (the
“Term”) unless earlier terminated as provided herein. In the event that the
Executive remains an employee of the Company following expiration of the Term
and this Agreement is not extended, she shall be an employee “at will” and shall
not be (i) at any during or following such “at will” employment, entitled to any
of the benefits under this Agreement, or (ii) at any time following such “at
will employment”, subject to any of the restrictions (other than the
undertakings contained in Section 6 and the provisions of Section 10, in each
case, which shall survive any termination or non-renewal of this Agreement),
contained in this Agreement (including, but not limited to, the non-solicitation
provisions contained in Section 7). If the Company does not intend to continue
Executive’s employment following the expiration of the Term, it shall so notify
Executive, in writing, by no later than October 1, 2019.

 



 

 

 

4.       Compensation.

 

(a)       Base Salary. During the Term, Executive’s base salary will be at a
rate of not less than $600,000 per annum (the “Base Salary”). Such Base Salary
shall be paid in accordance with the Company’s payroll practices and policies
then in effect.

 

(b)       Bonus. During the Term, the Executive shall be entitled to receive an
annual bonus for fiscal years 2017-2019 (the “Annual Bonus”) based upon the
adjusted EBITDA target set forth in the Board-approved budget for the applicable
year (which target shall be adjusted for the effect of the disposition of any
assets prior to the end of the applicable year). The target Annual Bonus amount
shall be one-hundred percent (100%) of the Base Salary and shall be paid if the
adjusted EBITDA target for the year is attained, and shall be prorated for
Executive’s partial year of employment in 2017. If performance for any fiscal
year is 80% or more but less than 90% of the adjusted EBITDA target for that
year, 50% of the target Annual Bonus will be paid and if performance for 2017 is
90% or more but less than 100% of the adjusted EBITDA target for that year, 75%
of the target Annual Bonus will be paid. In addition, if performance for any
fiscal year is 110% or greater of the adjusted EBITDA target for that year, the
Annual Bonus for such year shall be an amount equal to one-hundred and
twenty-five percent (125%) of the Base Salary. In the event of a sale or other
disposition of assets, the adjusted EBITDA target shall be reduced by the amount
of EBITDA included in the budget for that year that was attributable to those
assets. The Annual Bonus, if applicable, shall be due and payable by the Company
to the Executive for each applicable bonus year on the earlier of the date the
Company files its Form 10-K or April 1, 2018. The EBITDA targets and bonus
amounts will be subject to (x) approval by the Compensation Committee of the
Board in accordance with Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) and (y) any other requirements for performance-based
compensation under Section 162(m) of the Code.

 

(c)       Equity Awards. No later than promptly following the Effective Date,
the Executive shall be granted 100,000 restricted stock units (the “RSUs”) with
respect to the Company’s common stock pursuant to the Company’s 2013 Stock
Incentive Compensation Plan (the “Equity Plan”) and an award agreement between
the Executive and the Company.  Except as otherwise provided therein, the RSUs
shall vest in one-third increments on each of the first, second and third
anniversaries of the Effective Date and shall accelerate in full upon a “Change
in Control” (as defined in the Equity Plan). In addition, no later than promptly
following the Effective Date, the Executive shall be granted 175,000 performance
stock units (the “PSUs”) with respect to the Company’s common stock pursuant to
the Equity Plan and an award agreement between the Executive and the Company
that shall be eligible to vest following the 2017, 2018 and 2019 calendar years,
subject to the achievement of performance goals to be determined by the
Compensation Committee of the Board following consultation with the Executive.
In addition, upon a “Change in Control”, any unvested PSUs shall accelerate in
full.

 

(d)       Benefits. Executive shall receive the employee and fringe benefits
generally made available to other executive officers of the Company from time to
time, including health and dental coverage. Executive shall also be added as an
insured under the Company’s officers and directors insurance and all other
polices which pertain to officers of the Company.

 



2 

 

 

(e)       Reimbursement of Expenses. The Company shall pay to Executive the
reasonable expenses incurred by her in the performance of her duties hereunder,
including, without limitation, expenses related to cell phones, smart phones,
tablets, blackberrys and laptop computers and such other expenses incurred in
connection with business related travel or entertainment in accordance with the
Company’s policy, or, if such expenses are paid directly by the Executive, the
Company shall promptly reimburse the Executive for such payments in accordance
with the Company’s policy, provided that the Executive properly accounts for
such expenses in accordance with the Company’s policy. In addition, the
Executive shall receive a transportation/travel reimbursement in the amount of
up to $500.00 per month during the Term.

 

(f)       Vacation. Executive shall be entitled to four (4) weeks of paid
vacation per year. The Executive shall use her vacation in the calendar year in
which it is accrued.

 

5.       Termination of Employment.

 

(a)       General. The Executive’s employment under this Agreement may be
terminated prior to the expiration of the Term without any breach of this
Agreement only on the following circumstances:

 

(b)       Death. The Executive’s employment under this Agreement shall terminate
upon her death.

 

(c)       Disability. If the Executive suffers a Disability (as defined below in
this sub-section (2)), the Company may terminate the Executive’s employment
under this Agreement upon thirty (30) days prior written notice; provided that
the Executive has not returned to substantially full time performance of her
duties during such thirty (30) day period. For purposes hereof, “Disability”
shall mean the Executive’s inability to perform her duties and responsibilities
hereunder, with or without reasonable accommodation, due to any physical or
mental illness or incapacity, which condition either (i) has continued for a
period of 180 days (including weekends and holidays) in any consecutive 365-day
period, or (ii) is projected by the Board in good faith after consulting with a
doctor selected by the Company and consented to by the Executive (or, in the
event of the Executive’s incapacity, her legal representative), such consent not
to be unreasonably withheld, that the condition is likely to continue for a
period of at least twelve (12) consecutive months from its commencement.

 

(d)       Good Reason. The Executive may terminate her employment under this
Agreement for Good Reason after the occurrence of any of the Good Reason events
set forth in the following sentence. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without the
Executive’s prior written consent:

 

(i)       the failure by the Company to timely comply with its material
obligations and agreements contained in this Agreement;

 

(ii)       a material diminution of the authorities, duties or responsibilities
of the Executive set forth in Section 1 above (other than temporarily while the
Executive is physically or mentally incapacitated and unable to properly perform
such duties, as determined by the Board in good faith) or the assignment to
Executive of duties materially inconsistent with her position as Chief Executive
Officer;

 



3 

 

 

(iii)       the loss of the title of Chief Executive Officer;

 

(iv)       the involuntary re-location of the Executive to an office outside of
the New York, New York metropolitan area; or

 

(v)       a change in the reporting structure so that the Executive reports to
someone other than the Board;

 

provided, however, that, within ninety (90) days of any such events having
occurred, the Executive shall have provided the Company with written notice that
such events have occurred and afforded the Company thirty (30) days to cure and
if the Company does not cure to Executive’s reasonable satisfaction then
Executive terminates her employment within one hundred twenty (120) days
following the expiration of such cure period. For purposes of this Agreement,
upon any reduction or diminution in authorities, duties, responsibilities, etc.
the basis for determining whether such reduction or diminution was material
shall be deemed to be the greatest authorities, duties, responsibilities held by
Executive and not the authorities, duties, responsibilities held by Executive
immediately prior to the most recent diminution or reduction (e.g., if the
Company were to reduce Executive’s duties and then at a subsequent time were to
reduce her duties further, for purposes of determining whether the second event
constitutes a Good Reason event, her duties would be compared to those she held
prior to the initial reduction).

 

(e)       Without Good Reason. The Executive may voluntarily terminate her
employment under this Agreement without Good Reason upon written notice by the
Executive to the Company at least thirty (30) days prior to the effective date
of such termination (which termination the Company may, in its sole discretion,
make effective earlier than the date set forth in the Notice of Termination (as
hereinafter defined in sub-section (h) below)).

 

(f)       Cause. The Company may terminate the Executive’s employment under this
Agreement for Cause. Termination for “Cause” shall mean termination of the
Executive’s employment because of the occurrence of any of the following as
determined by the Board:

 

(i)       any gross negligence or the willful and continued failure by the
Executive to substantially perform her obligations under this Agreement (other
than any such failure resulting from the Executive’s incapacity due to a
Disability);

 

(ii)       the indictment of the Executive for, or her conviction of or plea of
guilty or nolo contendere to, a felony;

 

(iii)       the Executive’s willfully engaging in misconduct (which shall
include theft, fraud, or embezzlement) in the performance of her duties for the
Company or violating any statutory or common law duty of loyalty to the Company;

 



4 

 

 

(iv)       the Executive’s trading of securities or willful disclosure of
non-public information in each case constituting a violation of insider trading
laws which is injurious to the Company, monetarily or otherwise;

 

(v)       any chemical dependence of the Executive which materially and
adversely affects the performance of her duties and responsibilities to the
Company or any of its subsidiaries; provided, however, that the taking of
prescribed prescription medication shall not constitute a chemical dependence of
the Executive hereunder; or

 

(vi)       a material breach by the Executive of this Agreement.

 

provided, however, that in each case (other than (ii), (iii) or (iv)), the
Company shall have provided the Executive with written notice within ninety (90)
days of the event(s) alleged to constitute Cause, the Executive has been
afforded at least thirty (30) days to cure same and has failed to cure the
event(s) within such 30 day period.

 

(g)       Without Cause. The Company may terminate the Executive’s employment
under this Agreement without Cause immediately upon written notice by the
Company to the Executive.

 

(h)       Notice of Termination. Any termination of the Executive’s employment
by the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party of this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

(i)       Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by her death, the date of her death, (b) if
the Executive’s employment is terminated pursuant to subsection 5(c) above,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the performance of her duties on a
full-time basis during such thirty (30) day period), (c) if the Executive’s
employment is terminated pursuant to subsections 5(d) or 5(f) above, the date
specified in the Notice of Termination after the expiration of any applicable
cure periods, (d) if the Executive’s employment is terminated pursuant to
subsection 5(e) above, the date specified in the Notice of Termination which
shall be at least thirty (30) days after Notice of Termination is given, or such
earlier date as the Company shall determine, in its sole discretion, (e) if the
Executive’s employment is terminated pursuant to subsection 5(g), the date on
which a Notice of Termination is given and (f) if Executive is terminated upon
expiration of the Term, the date of the expiration of the Term.

 

(j)       Compensation Upon Termination.

 

(i)       Termination for Cause, without Good Reason or Expiration of the Term
Not Due to Company Notice. If the Executive’s employment shall be terminated
upon the expiration of the Term (other than pursuant to Section 5(j)(v)), by the
Company for Cause or by the Executive without Good Reason, the Executive shall
receive from the Company: (1) any earned but unpaid Base Salary through the Date
of Termination, paid in accordance with the Company’s standard payroll
practices; (2) reimbursement for any unreimbursed expenses properly incurred and
paid in accordance with Section 4(e) through the Date of Termination; (3)
payment for any accrued but unused vacation time in accordance with Company
policy; and (4) such benefits, and other payments, if any, as to which the
Executive (and her eligible dependents) may be entitled under, and in accordance
with the terms and conditions of, the employee benefit arrangements, plans and
programs of the Company as of the Date of Termination, other than any severance
pay plan ((1) though (4), (the “Amounts and Benefits”), and the Company shall
have no further obligation with respect to this Agreement other than as provided
in Section 8 of this Agreement. In addition, any portion of the RSUs, the PSUs
or any other outstanding equity or incentive award that remains unvested on the
Date of Termination shall be forfeited as of the Date of Termination.

 



5 

 

 

(ii)       Termination without Cause or for Good Reason. If prior to the
expiration of the Term, the Executive resigns from her employment hereunder for
Good Reason or the Company terminates the Executive’s employment hereunder
without Cause (other than a termination by reason of death or Disability), then
the Company shall pay or provide the Executive the Amounts and Benefits and the
following:

 

(1)       an amount equal to the Base Salary the Executive would have received
had she remained employed throughout the remainder of the Term, which shall be
payable in full in a lump sum cash payment to be made to the Executive on the
date that is thirty (30) days following the Date of Termination;

 

(2)       a pro-rata portion of the Executive’s Annual Bonus for the year of
termination based on actual results for such year (determined by multiplying the
amount of such Annual Bonus which would be due for the full fiscal year by a
fraction, the numerator of which is the number of days during the fiscal year of
termination that the Executive is employed by the Company and the denominator of
which is 365), paid in accordance with Section 4(b) (“Pro Rata Bonus”). The Pro
Rata Bonus shall be payable at the time the Annual Bonus would have been paid if
Executive’s employment had not terminated;

 

(3)       subject to the Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), with respect to the Company’s group health insurance plans in which
the Executive participated immediately prior to the Date of Termination (“COBRA
Continuation Coverage”), the Company shall pay the cost of COBRA Continuation
Coverage for the Executive and her eligible dependents until the earliest of (a)
the Executive or her eligible dependents, as the case may be, ceasing to be
eligible under COBRA (or any COBRA-like benefits provided under applicable state
law) and (b) eighteen (18) months following the Date of Termination, (the
benefits provided under this sub-section (3), the “Medical Continuation
Benefits”); and

 

(4)       any unvested portion of the RSUs shall accelerate.

 



6 

 

 

(iii)       Termination upon Death. In the event of the Executive’s death, the
Company shall pay or provide to the Executive’s estate: (1) continued payment of
the Executive’s Base Salary for the remainder of the year in which the
termination for reason of death occurs, (2) the Amounts and Benefits, and (3)
the Pro Rata Bonus. In addition, the RSUs shall vest with respect to the portion
of such award that was scheduled to vest in the year in which the termination
for reason of death occurs and such shares covered by the RSUs shall be
distributed to the Executive within thirty (30) days of the Date of Termination
(subject to any securities law restrictions). Any other unvested portion of the
RSUs and the PSUs will be forfeited on the Date of Termination.

 

(iv)       Termination upon Disability. In the event the Company terminates the
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to the Executive: (1) the Amounts and Benefits, (2) a Pro Rata Bonus
and (3) the Medical Continuation Benefits. In addition, the RSUs shall vest with
respect to the portion of such award that was scheduled to vest in the year in
which the termination for reason of Disability occurs and such shares covered by
the RSUs shall be distributed to the Executive within thirty (30) days of the
Date of Termination (subject to any securities law restrictions). Any other
unvested portion of the RSUs and the PSUs will be forfeited on the Date of
Termination.

 

(v)       Expiration of Term. By no later than October 1, 2019, the Company
shall notify Executive, in writing, if it intends to continue Executive’s
employment following the end of the Term. If, by October 1, 2019, the Company
has not offered Executive a new employment agreement substantially comparable in
the aggregate to or more favorable than this Agreement and the Executive decides
not to continue her employment upon or after the expiration of the Term, then
the Company shall pay or provide the Executive the Amounts and Benefits and the
Company shall continue to pay Executive’s then-current Base Salary for a period
of six (6) months after the Date of Termination.

 

(vi)       Payments of Compensation Upon Termination. For the avoidance of
doubt, in the event the Executive shall be entitled to receive payments and
benefits pursuant to any one of sub-sections 5(a), (b), (c) or (d) above, she
shall be entitled to no payments or benefits under any other of such
sub-sections.

 

(vii)       Release of Claims. Notwithstanding anything in this Agreement to the
contrary, as a condition of receiving any payment or benefits under Section
5(j)(ii) or 5(j)(v) (other than the Amounts and Benefits), the Executive agrees
to execute, deliver and not revoke a general release and covenant not to sue in
favor of the Company and its subsidiaries and their respective affiliates in
substantially the form attached here to as Exhibit B (the “Release”), before the
date that is thirty (30) days following the Date of Termination. In the event
the Release is not executed and non-revocable prior to the date that is thirty
(30) days following the Date of Termination, all payments and benefits under
Section 5(j)(ii) or 5(j)(v) (other than the Amounts and Benefits) shall be
forfeited.

 

(viii)       No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment provided for in this Section 5 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Section 5 be reduced by any compensation earned by Executive as the
result of Executive’s employment by another employer or business or by profits
earned by Executive from any other source at any time before and after the
Executive’s Date of Termination (other than as provided in Section 5(j)(ii)(4)).

 



7 

 

 

6.       Confidentiality.

 

(a)       The Executive acknowledges that all customer lists and information,
vendor or supplier lists and information, inventions, trade secrets, software
and computer code (whether in object code or source code format), databases,
know-how or other non-public, confidential or proprietary knowledge, information
or data with respect to the products, prices, marketing, services, operations,
finances, business or affairs of the Company or its subsidiaries and affiliates
or with respect to confidential, proprietary or secret processes, methods,
inventions, services, research, techniques, customers (including, without
limitation, the identity of the customers of the Company or its subsidiaries and
affiliates and the specific nature of the services provided by the Company or
its subsidiaries and affiliates), employees (including, without limitation, the
matters subject to this Agreement) or plans of or with respect to the Company or
its subsidiaries and affiliates or the terms of this Agreement (all of the
foregoing collectively hereinafter referred to as, “Confidential Information”)
are property of the Company or its applicable subsidiaries or affiliates. The
Executive further acknowledges that the Company and its subsidiaries and
affiliates intend, and make reasonable good faith efforts, to protect the
Confidential Information from public disclosure. Therefore, the Executive agrees
that, except as (a) required by law or regulation or as legally compelled by
court order (provided that in such case, the Executive shall promptly notify the
Company of such order, shall cooperate with the Company in attempting to obtain
a protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such law, regulation or order) or (b) required in order to enforce her
rights under this Agreement or any other agreement with the Company and/or its
affiliates, during the Term and at all times thereafter, the Executive shall
not, directly or indirectly, divulge, transmit, publish, copy, distribute,
furnish or otherwise disclose or make accessible any Confidential Information,
or use any Confidential Information for the benefit of anyone other than the
Company and its subsidiaries and affiliates, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
general public by lawful means and other than as a result of the Executive’s
acts or omissions or such disclosure is necessary in the course of the
Executive’s proper performance of her duties under this Agreement.

 

(b)       The Company and its subsidiaries and affiliates do not wish to
incorporate any unlicensed or unauthorized material into their products or
services. Therefore, the Executive agrees that she will not disclose to the
Company, use in the Company’s business, or cause the Company to use, any
information or material which is a trade secret, or confidential or proprietary
information, of any third party, including, but not limited to, any former
employer, competitor or client, unless the Company has a right to receive and
use such information or material. The Executive will not incorporate into her
work any material or information which is subject to the copyrights of any third
party unless the Company has a written agreement with such third party or
otherwise has the right to receive and use such material or information.

 



8 

 

 

7.       Covenants.

 

(a)       Noncompetition. The Executive hereby agrees that while she is employed
by the Company and for the “Restricted Period” (as defined below), she shall
not, directly or indirectly, in any location in which the Company, its
subsidiaries or affiliates or a licensee thereof operates or sells its products
(the “Territory”), engage, have an interest in or render any services to any
business (whether as owner, manager, operator, licensor, licensee, lender,
partner, stockholder, joint venturer, employee, consultant or otherwise)
competitive with the business activities conducted by the Company, its
subsidiaries or affiliates or any material business activities of which
Executive was aware that the Company or its direct or indirect subsidiaries had
plans to conduct during the time of Executive’s employment or at the time of his
Date of Termination. Notwithstanding the foregoing, nothing herein shall prevent
the Executive from owning stock in a publicly traded corporation whose
activities compete with those of the Company, its subsidiaries and affiliates,
provided that such stock holdings are not greater than five percent (5%) of such
corporation. For purposes of this Agreement, the “Restricted Period” shall mean
the following: (i) in the event of a termination of employment by the Company
for Cause or a resignation by the Executive without Good Reason, a period of
twelve (12) months following the Executive’s termination of employment or (ii)
in the event of a termination by the Company without Cause or a resignation by
the Executive for Good Reason, a period of six (6) months following the
Executive’s termination of employment.

 

(b)       Nonsolicitation.

 

(i)       Employees. The Executive shall not, while she is employed by the
Company and during the one- year period following her termination of employment
for any reason, directly or indirectly, (1) employ, cause to be employed or
hired, recruit, solicit for employment or otherwise contract for the services
of, any individual who was or is an employee of the Company or any of its
subsidiaries or affiliates; (2) otherwise induce or attempt to induce any
employee of the Company or any of its subsidiaries or affiliates to terminate
such individual’s employment with the Company or such subsidiary or affiliate,
or in any way interfere with the relationship between the Company or any such
subsidiary or affiliate and any such employee.

 

(ii)       Customers. The Executive shall not, while she is employed by the
Company and during the one-year period following her termination of employment,
solicit, contact, call upon, communicate with, or attempt to solicit, contact,
call upon, communicate with any Protected Customer (as hereinafter defined) to
directly discourage such Protected Customer from doing business with the Company
or any of its subsidiaries or affiliates. For purposes of this Section 7,
“Protected Customer” means any individual or entity to whom the Company or any
subsidiary or affiliate thereof has sold products or services or solicited to
sell products or services during the final twelve (12) months of Executive’s
employment by the Company.

 



9 

 

 

(c)       Company IP; Work Product.

 

(i)       “Intellectual Property” means all intellectual property and industrial
property recognized by applicable requirements of law and all physical or
tangible embodiments thereof, including all of the following, whether domestic
or foreign: (1) patents and patent applications, patent disclosures and
inventions (whether or not patentable), as well as any reissues, continuations,
continuations in part, divisions, revisions, renewals, extensions or
reexaminations thereof; (2) registered and unregistered trademarks, service
marks, trade names, trade dress, logos, slogans and corporate names, and other
indicia of origin, pending trademark and service mark registration applications,
and intent-to-use registrations or similar reservations of marks; (3) registered
and unregistered copyrights and mask works, and applications for registration of
either; (4) Internet domain names, applications and reservations therefor,
uniform resource locators and the corresponding Internet websites (including any
content and other materials accessible and/or displayed thereon); (5)
Confidential Information; and (6) intellectual property and proprietary
information not otherwise listed in (1) through (6) above, including unpatented
inventions, invention disclosures, rights of publicity, rights of privacy, moral
and economic rights of authors and inventors (however denominated), methods,
artistic works, works of authorship, industrial and other designs, methods,
processes, technology, patterns, techniques, data, plant variety rights and all
derivatives, improvements and refinements thereof, howsoever recorded, or
unrecorded; and (7) any goodwill associated with any of the foregoing, damages
and payments for past or future infringements and misappropriations thereof, and
all rights to sue for past, present and future infringements or
misappropriations thereof.

 

(ii)       Work Product. The Executive agrees to promptly disclose to the
Company any and all work product, including Intellectual Property relating to
the business of the Company and any of its affiliates, that is created,
developed, acquired, authored, modified, composed, invented, discovered,
performed, reduced to practice, perfected, or learned by the Executive (either
solely or jointly with others) directly relating to the Company’s and its
affiliates’ business or within the scope of Executive’s employment during the
Term (collectively, “Work Product,” and together with such Intellectual Property
as may be owned, used, held for use, or acquired by the Company and its
affiliates, the “Company IP”). The Company IP, including the Work Product, is
and shall be the sole and exclusive property of the Company and its affiliates,
as applicable. All Work Product that is copyrightable subject matter shall be
considered a “work made for hire” to the extent permitted under applicable
copyright law (including within the meaning of Title 17 of the United States
Code) and will be considered the sole property of the Company. To the extent
such Work Product is not considered a “work made for hire,” Executive hereby
grants, transfers, assigns, conveys and relinquishes, without any requirement of
further consideration, all right, title, and interest to the Work Product
(whether now or hereafter existing, including all associated goodwill, damages
and payments for past or future infringements and misappropriations thereof and
rights to sue for past and future infringements and misappropriates thereof) to
the Company in perpetuity or for the longest period permitted under applicable
law. The Executive agrees, at the Company’s expense, to execute any documents
requested by the Company or any of its affiliates at any time to give full and
proper effect to such assignment. The Executive acknowledges and agrees that the
Company is and will be the sole and absolute owner of all Intellectual Property,
including all Company IP. The Executive will cooperate with the Company and any
of its affiliates, at no additional cost to such parties (whether during or
after the Term), in the confirmation, registration, protection and enforcement
of the rights and property of the Company and its affiliates in such
intellectual property, materials and assets, including, without limitation, the
Company IP. The Executive hereby waives any so-called “moral rights of authors”
in connection with the Work Product and acknowledges and agrees that the Company
may use, exploit, distribute, reproduce, advertise, promote, publicize, alter,
modify or edit the Work Product or combine the Work Product with other works
including other Company IP, at the Company’s sole discretion, in any format or
medium hereafter devised. The Executive further waives any and all rights to
seek or obtain any injunctive or equitable relief in connection with the Work
Product. Notwithstanding the above, the Executive shall have the right, subject
to Section 6 hereof, to author or collaborate on one or more books or other
similar works (in whatever form, including written, electronic or otherwise) on
any topic(s) whatsoever (including discussion of her experiences as an employee
of the Company) (each, a “Book”), and any such Book shall not be deemed Work
Product or Company IP, and the Company shall have no claim to any rights, title
or interest in any such Book.

 



10 

 

 

(d)       Company Property. All Confidential Information, Company IP, files,
records, correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company and its subsidiaries and affiliates, whether prepared by the
Executive or otherwise coming into her possession or control in the course of
the performance of her services under this Agreement, shall be the exclusive
property of the Company and shall be delivered to the Company, and not retained
by the Executive (including, without limitation, any copies thereof), promptly
upon request by the Company and, in any event, promptly upon termination of
Executive’s employment hereunder. Upon termination of Executive’s employment
hereunder, the Executive shall have no rights to and shall make no further use
of any Company IP, including Work Product. The Executive acknowledges and agrees
that she has no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages),
and that the Executive’s activity and any files or messages on or using any of
those systems may be monitored at any time without notice. Nothing in this
Section 7 shall require the Executive to return to the Company any computers or
telecommunication equipment or tangible property which she owns, including, but
not limited to, personal computers, phones and tablet devices; provided,
however, that Executive shall identify each such device or item to the Company
prior to termination of employment and afford the Company a reasonable
opportunity to remove from all such devices or items any confidential or
proprietary information of the Company stored or programmed thereon.

 

(e)       Enforcement. The Executive acknowledges that a breach of her covenants
and agreements contained in Sections 6 and 7 would cause irreparable damage to
the Company and its subsidiaries and affiliates, the exact amount of which would
be difficult to ascertain, and that the remedies at law for any such breach or
threatened breach would be inadequate. Accordingly, the Executive agrees that if
she breaches or threatens to breach any of the covenants or agreements contained
in Sections 6 and 7, in addition to any other remedy which may be available at
law or in equity, the Company and its subsidiaries and affiliates shall be
entitled to institute and prosecute proceedings in any court of competent
jurisdiction for specific performance and injunctive and other equitable relief
to prevent the breach or any threatened breach thereof without bond or other
security or a showing of irreparable harm or lack of an adequate remedy at law.
Additionally, upon a material breach by Executive of Section 6 or Section 7, the
unvested RSUs and PSUs (and any other stock-based awards held by the Executive)
shall be automatically canceled and forfeited without any further action. The
Company and the Executive further acknowledge that the time, scope, geographic
area and other provisions of Sections 6 and 7 have been specifically negotiated
by sophisticated commercial parties and agree that they consider the
restrictions and covenants contained in Sections 6 and 7 to be reasonable and
necessary for the protection of the interests of the Company and its
subsidiaries and affiliates, but if any such restriction or covenant shall be
held by any court of competent jurisdiction to be void but would be valid if
deleted in part or reduced in application, such restriction or covenant shall
apply in such jurisdiction with such deletion or modification as may be
necessary to make it valid and enforceable. The Executive acknowledges and
agrees that the restrictions and covenants contained in Sections 6 and 7 shall
be construed for all purposes to be separate and independent from any other
covenant, whether in this Agreement or otherwise, and shall each be capable of
being reduced in application or severed without prejudice to the other
restrictions and covenants or to the remaining provisions of this Agreement. The
existence of any claim or cause of action by the Executive against the Company
or any of its subsidiaries and affiliates, whether predicated upon this
Agreement or otherwise, shall not excuse the Executive’s breach of any covenant,
agreement or obligation contained in Section 6 or Section 7 and shall not
constitute a defense to the enforcement by the Company or any of its
subsidiaries of such covenant, agreement or obligation; provided, however, that
if upon termination of this Agreement by the Company without “Cause” or by
Executive for “Good Reason”, the Company defaults on any obligation to pay
Executive any amount due and owing Executive under Section 5(j)(ii)(1), then,
until such time that the Company has paid such amounts to Executive, Executive
shall not be required to comply with the undertakings set forth in Section 7(a)
and Section 7(b).

 



11 

 

 

8.       Indemnification. The Company shall indemnify the Executive for actions
taken by the Executive as an officer or director of the Company pursuant to the
fullest extent permitted by law; provided, however, that the Company shall not
indemnify the Executive for any losses incurred by the Executive as a result of
or in connection with (a) acts or omissions described in Section 5(f), or (b) a
cause of action by Executive against the Company or its affiliates or their
respective directors, officers, agents, representatives or employees. If the
Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which the Executive may request indemnity under this provision, the Executive
shall give the Company prompt written notice thereof. The Company shall be
entitled to assume the defense of any such proceeding, and the Executive shall
cooperate with such defense.

 

9.       Section 409A of the Code.

 

(a)       It is intended that the provisions of this Agreement comply with or be
exempt from Section 409A of Code and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”), and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A, the Company shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and the
Company of the applicable provision shall be maintained, but the Company shall
have no obligation to make any changes that could create any additional economic
cost or loss of benefit to the Company. Notwithstanding the foregoing, the
Company shall have no liability with regard to any failure to comply with Code
Section 409A so long as it has acted in good faith with regard to compliance
therewith.

 



12 

 

 

(b)       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation from Service. Any provision of this Agreement to the contrary
notwithstanding, if at the time of the Executive’s Separation from Service, the
Company determines that the Executive is a “Specified Employee,” within the
meaning of Code Section 409A, based on an identification date of December 31,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service, and (ii) the
date of the Executive’s death (the “Delay Period”). Within five days of the end
of the Delay Period, all payments and benefits delayed pursuant to this Section
10(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or provided to the
Executive in a lump-sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(c)       With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

(d)       Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Code Section 409A.

 

10.       Miscellaneous.

 

(a)       This Agreement shall be deemed to be a contract made under the laws of
the State of New York and for all purposes shall be construed in accordance with
those laws. The Company and Executive unconditionally consent to submit to the
exclusive jurisdiction of the New York State Supreme Court, County of New York
or the United States District Court for the Southern District of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby (and agree not to commence any action,
suit or proceeding relating thereto except in such courts), and further agree
that service of any process, summons, notice or document by registered mail to
the address set forth below shall be effective service of process for any
action, suit or proceeding brought against the Company or the Executive, as the
case may be, in any such court.

 



13 

 

 

(b)       Executive may not delegate her duties or assign her rights hereunder.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law. For the purposes of this Agreement, the term “Company” shall
include the Company and, subject to the foregoing, any of its successors and
assigns. This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 

(c)       The invalidity or unenforceability of any provision hereof shall not
in any way affect the validity or enforceability of any other provision. This
Agreement reflects the entire understanding between the parties.

 

(d)       This Agreement represents the entire understanding of the Executive
and the Company with respect to the employment of the Executive by the Company
and contain all of the covenants and agreements between the parties with respect
to such employment. Any modification or termination of this Agreement will be
effective only if it is in writing signed by the party to be charged.

 

(e)       This Agreement may be executed by the parties in one or more
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto.

 

(f)       All amounts payable hereunder shall be subject to the withholding of
all applicable taxes and deductions required by any applicable law.

 

(g)       The Executive hereby represents and warrants to the Company that she
is not under any obligation of a contractual or quasi-contractual nature that is
inconsistent with or in conflict with this Agreement or that would prevent,
limit or impair the performance by the Executive of her obligations hereunder.

 

11.       Notices. All notices relating to this Agreement shall be in writing
and shall be either personally delivered, sent by telecopy (receipt confirmed)
or mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 



14 

 

 

To the Company:

 

Sequential Brands Group, Inc.

601 West 26th Street, 9th Floor

New York, NY 10001

Attention: Bill Sweedler

 

With a copy to:

 

Sequential Brands Group, Inc.

c/o Tengram Capital Management, LLC

15 Riverside Avenue

Westport, CT 06880

Attention: Andrew R. Tarshis

 

To the Executive:

 

Ms. Karen Murray
188 E 78th Street, Apt 24B
New York, NY 10075

 

 

[signature pages follows]

 

15 

 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
March 22, 2017.

 

SEQUENTIAL BRANDS GROUP, INC.   EXECUTIVE                           By: /s/
Andrew Cooper   By: /s/ Karen Murray     Name: Andrew Cooper     Karen Murray  
  Title: President        

 

16 

 

 